Third District Court of Appeal
                               State of Florida

                           Opinion filed April 13, 2016.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D16-381
                         Lower Tribunal No. 03-9926C
                             ________________


                               Jiskly Arminan,
                                    Appellant,

                                          vs.

                            The State of Florida,
                                    Appellee.


      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from the
Circuit Court for Miami-Dade County, Daryl E. Trawick and Marisa Tinkler
Mendez, Judges.

      Jiskly Arminan, in proper person.

      Pamela Jo Bondi, Attorney General, for appellee.


Before ROTHENBERG, LAGOA and SALTER, JJ.

      PER CURIAM.
      Affirmed, with the clarification that the prohibition in the decretal part of the

trial court’s denial order, “Defendant is hereby PROHIBITED from filing any

further motions without representation by a licensed member of the Florida Bar,”

is limited to the case in which that Order was entered, namely State v. Arminan,

Case No. F03-9926C, Circuit Court of the Eleventh Judicial Circuit for Miami-

Dade County, Florida.




                                          2